Upon the petition of Mildred Rothrock for the writ of habeas corpus, verified by Ida May Waymire, her mother, the writ issued to Madeline M. Conkling, superintendent of the State Industrial School for Girls, and made returnable before the court for hearing on the 8th day of March, 1921.
It is averred in the petition that Mildred Rothrock is under 15 years of age, and was committed to said school by the county court of Kay county; that her restraint is unlawful, because at the time of said commitment the said Mildred Rothrock was and is a married woman; that her husband, Andrew Rothrock, is imprisoned in the state penitentiary under a sentence of 5 years; that the alleged delinquency with which the said Mildred Rothrock was charged and committed took place while she and her husband were living together as husband and the judge thereof were without jurisdiction to commit her, a married woman, as a delinquent child to said industrial and wife under duress; that the county court of Kay county *Page 235 
school, and that said alleged commitment is null and void.
Upon the return of the writ and by the testimony taken at the hearing, which was not controverted, it was shown that the said Mildred Rothrock was afflicted with a contagious venereal disease, and was under treatment for the same, as required by the provisions of chapter 17, Sess. Laws 1919. It was therefore ordered by the court that the writ be discharged and the petitioner remanded.